Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, Figures 2A-2B, and claims 28-32, 35-39, and 41 (see the attached Interview Summary).  The traversal is on the ground(s) that there appears to be no serious burden on the part of the Examiner to search the entire scope of the claims.  At a minimum, the Examiner should proceed with examination of the remaining species upon determining the patentability of the elected species.  This is not found persuasive because the different features of the species would require the use of different search queries in different areas of classification, and prior art that may be applicable to one invention would not necessarily be applicable to the other invention which would clearly pose a burden.  Claims 33 and 34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 31, the phrase “… by peeling the flexible top away from the body, the hinge is pulled taut causing the lens support to be lifted away from the bottom surface” is a double recitation of claim 28.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-32 and 35-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howell et al. (2014/0027465; hereinafter Howell).  
As to claim 28, Howell discloses a blister package (100; 300) for a contact lens (150) comprising a body including a handle (162; 315), a well (110; 310) connected to the handle, and a body top surface, the well having a perimeter and an inner sidewall defining a bottom surface (Figure 1); a flexible top (120; 320) contacting the body top surface around the perimeter of and closing the well (Figure1a), the flexible top having a peel tab (122) and being peelable away from the body to open the well; and a lifting mechanism/deformable slider (140-144) including a lens support (130).  The lifting mechanism/deformable slider is a unitary or multi-layer sheet of material and disposed between the body and the flexible top, the lens support is disposed in the well and adjacent the bottom surface (Figure 1a), and the lifting mechanism/deformable slider is configured such that by pulling the lifting mechanism/deformable slider (when a user removes the flexible top by pulling the flexible top, the user also pull the lifting mechanism/deformable slider), the lens support is lifted away from the bottom surface (Figure 1b).  The blister package is configured such that by peeling the flexible top away from the body, the lifting mechanism/deformable slider is pulled taut and the lens support is lifted away from the bottom surface.
As to claim 29, Howell discloses the lifting mechanism/deformable slider is connected to both the flexible top and the lens support (Fig. 1b & [0022]).
As to claim 30, Howell further discloses the lifting mechanism/deformable slider comprises a hinge (144, Fig. 1b; 344, Fig. 3) and the hinge is connected to both the flexible top and the lens support.
As to claim 31, Howell discloses the blister package is configured such that by peeling the flexible top away from the body, the hinge is pulled taut causing the lens support to be lifted away from the bottom surface (Figs. 1a & 1b).
As to claim 32, see Figs. 1a & 1b.
As to claim 35, Howell further discloses the lifting mechanism/deformable slider formed from a planar sheet of material such as a sheet of plastic material [0023] which is considered equivalent to a foil material as claimed.
As to claim 36, Howell discloses each of the flexible top and the lifting mechanism/deformable slider independently comprises a foil material ([0020] & [0023]).
As to claim 38, Howell discloses a method of using the blister package as above by placing a contact lens into the well of the blister package and on top of the lens support of the lifting mechanism/deformable slider, sealing the flexible top to the body top surface to seal the well with the contact lens therein, and the lens support is disposed in the well as claimed.
As to claim 39, Howell further discloses the lifting mechanism/deformable slider comprises the hinge as above.
As to claim 40, Howell further the method of opening the package as claimed (Fig. 1b).
As to claim 41, see Fig. 1b.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-32 and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,253,035. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736